 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDanish Creamery Association and Rory A. George.Case 32-CA-3415December 7, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANSeptember 7, 1982, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Danish Cream-ery Association, Fresno, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Productr Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing her findings.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casewas heard in Fresno, California, on May 26, 1982.1 Thecharge was filed on February 13, 1981, by Rory A.George, an individual, which was amended on March 10,1981. A complaint was issued on August 24, 1981, alleg-ing that Danish Creamery Association, herein called theCompany or Respondent, unlawfully threatened, co-erced, anddischarged the Charging Party, in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended.2Respondent admits in its answer thatGeorge was discharged but denies that the discharge wasunlawful or that it committed any violations of the Act.I All dates herein are in 1980 unless otherwise indicated.s The complaint was amended at hearing pursuant to a stipulation.265 NLRB No. 84All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.Upon the entire record, including especially my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the manufacture of butter, nonfat dry milk,and bulk milk fluid and has an office and place of busi-ness located in Fresno, California. It further admits thatduring the past year, in the course and conduct of itsbusiness, it has sold goods and services valued in excessof $50,000 to customers within the State of California,which customers or business enterprises themselves meetone of the Board's jurisdictional standards. Accordingly,it admits, and I find, that it is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Creamery Employ-ees and Drivers Union Local No. 517, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is alabor organization within the meaning of Secton 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manufactures butter and powdered milk.The plant operates 24 hours a day, 7 days a week, andemploys approximately 52 workers. John Payne is thepresident and manager of the Company, and ThurmanChance is the plant superintendent or production super-visor.sEric Ludtke and Leroy Fleming are foremen andsupervisors, as Respondent admitted in its answer to thecomplaint. At the hearing, Respondent indicated that itwished to dispute Fleming's and Ludtke's supervisorystatus as alleged in the complaint, but refused repeatedoffers to consider making a motion to amend its answerto the complaint to permit consideration of such an alter-ation in the scope of the issues.4' There is no question that both Payne and Chance are statutory super-visors.' It is noted that Respondent was represented by a labor consultantand not an attorney at law. As the Fourth Circuit noted in N.LR.B. v.Tri-State Transport, 649 F.2d 993, 1004, fn. 11 (1981):In factflnding proceedings such as this, a pro se litigant undoubted-ly struggles at a grave disadvantage when opposed by attorneyswell-versed in the legal significance attached to certain facts, andskilled in the art of exposing them to a hearing officer. However, theLabor Relations .Act allows a party to choose its representative inappearing in Board proceedings. see 29 U.S.C. § 160(bX1976), includ-ing a nonattorney. See Tred-Air of California, Inc. 193 NLRB 672,673 (1971), enfid 82 LRRM 2080 (9th Cir. 1972), cert. denied, 411U.S. 906 (1973) (corporation may be represented by its president).Absent evidence that Lthe Company] objected to proceeding at theContinued652 DANISH CREAMERY ASSOCIATIONAs here pertinent, the Charging Party worked for Re-spondent from June 1977 to October 6, 1980, as a baggerin the powder roomsduring the 11 a.m. to 7 p.m. shift.Also in the vicinity of the bagging room is the operatorof the milk dryer.B. Charging Party's Protected Concerted ActivitiesThe parties stipulated that "Mr. George was constant-ly engaged in protected activity" by continually callingthe Union to ascertain if contract violations had oc-curred or to complain or grieve about what he believedto be contract violations. For example, approximately 2months before his discharge, he questioned the Compa-ny's failure to pay the employees double time for workperformed on a scheduled day off, and eventually the af-fected employees did receive double time. According toGeorge, "right after we received our doubletime ...Mr. Chance, when I came into work, told me that Iwould get my doubletime but he had better not catch medoing anything wrong or he'd get rid of me." Chancedid not specifically deny making the statement. He testi-fied that, although he recalled the incident, he could notremember the conversation and made a blanket denialstating he never threatened George about "going to theUnion."George further testified that he raised the issue ofdouble time again about 2 weeks before he was dis-charged when he was called into work on a scheduledday off. George said he asked Chance if he would bepaid double time and Chance replied "that Leroy Coxhad told him he did not have to pay doubletime for thatday." The following morning, George telephoned Coxand Cox assertedly said that he would call Chance. Laterthat morning, as George was reporting to work, hepassed by Chance who "told me that I'd get my goddamn doubetime but he'd better not catch me doinganthing wrong and all he wanted to see back in thepowder room was assholes and elbows. Then he told meto get out of the office and get to work before he kickedmy ass." George did not claim that there was an explicitthreat of discharge during this conversation but, giventhe history of the relationship and the clear implicationof Chance's verbiages, it is concluded that such a threatis inherent in the statement.Chance indicated that he had numerous discussionswith George concerning alleged contractual violations asdid Fleming and Ludtke, "usually after he [George] hadwent [sic] to the Union." At times, George would fore-warn Respondent's representatives that he was going tocall the Union, but usually he would call the Union firstand then a union field representative would inform theCompany that George had called about a problem.Chance denies ever threatening George about going tothe Union with grievances but did tell "him it would bebetter if he checked with the Company before he wentto the union," that he should consult the Union "if hehearing without counsel, the case raises no tenable issue of due proc-ess. Local Union No. 742, UBCJA v. NLRB, 377 F.2d 929 (D.C. Cir.1967).'The bagging operation was a team effort requiring three employees,one to bag the powdered milk; another to weigh, tie, and seal the bags;and a third to place the bags on a shipping pallet.couldn't get satisfaction from the company ...."George's testimony is credited based on Chance's ad-mitted dislike regarding George's practice of going tothe Union, conjoined with his demeanor, and George'sdemonstrated superior clarity of recollection and inher-ent probabilities.In August, the day after the first double time incident,according to George, Ludtke attempted to assign thepowder room crew work in another department duringtheir breaktime, and George protested that this was aviolation of the collective-bargaining agreement. Ludtkerepresented he would assign the crew any work whilethey were on the timeclock. George said he would callthe Union to resolve the matter and did so, speakingwith Kenny Martin. Subsequently, George observedMartin speaking with Ludtke. A couple of days later,Ludtke approached George and said, ". ..you know,Rory, before you started working here this was like onebig happy family. Now, since you work here, every timeI turn around I'm hearing from the union. Then he toldme that I could best stay out of trouble by not callingthe union."Ludtke testified as follows:Mr. George had several times the union overthere. To my knowledge there was many timesmore or less like a one way street. What I want tosay is this, that work wasn't done properly or timewas abused and so on and when I have to see thatthe job was done, when I ever said something or so,that was like many times I did threaten him thathe's going to get fired if the job's not going to bedone better or so on and so on. But it was alwayslike whenever a little bit was done or so on he hadthe union there the next day.Q. But you had no discussion with him aboutcontacting the union?A. No, no. He can go anytime he wants ...Q. Let me restate the question, Mr. Ludtke. Didyou ever give Mr. George some friendly advicefrom the area of-did you tell him listen, Rory, Ithink fair is fair and you are complaining too muchto the union and you had better not complain somuch to the union and you better come to us first?Q. Well, we talked about sometimes about it.Like I say, at that time we had a union man herewho is not here today-he was the field man-Idon't know what it was but he was strictly one-sided. He thought he was voted in. I tried to ex-plain it to him that we have to work together andtry to accomplish something. This man here, whenhe came in, whatever the employer did or did not,he was always right. I couldn't get nowhere witHhim. Finally-may I finish this, please?-finally onthe end of this particular man and this secretarywas out of town and we got in this other fieldman-he wasn't even in this area-he got in thereand Rory had to say, they took him in, he came inthat night and he had a talk with him. I had threemen working for two hours job and they workedthree hours overtime on top of that. I told himthey're going to get fired if they don't straighten653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout. I said you straighten them out, them boys, orthey going to get laid off. I told the superintendentthat. That came in when the job started gettingbetter and things straightened out a little bit.Did you ever tell Mr. George that this-meaningthe company-this was a big happy family beforeyou came over.A. It was.Q. And you told George that.A. I did.Q. And you told him that now every time youturn around he was calling the union about onething or another.A. Correct ...I told him that out of all the em-ployees I got he was more to the union than all thewhole plant together ...I didn't tell him that thathe should not call the union.DiscussionSection 8(a)(1) of the Act prohibits employer state-ments and conduct that "interfere with, restrain, orcoerce employees" in the exercise of their Section 7rights. It is undisputed that George's various inquiries tothe Union and his filing of grievances are activities pro-tected by Section 7 of the Act. Thor Power Tool Compa-ny, 148 NLRB 1379 (1964), enfd. 351 F.2d 584 (7th Cir.1965); Top Notch Manufacturing Company, Inc., 145NLRB 429 (1963). The protected nature of the activity isnot dependent upon the merits of the grievance or com-plaint. See Mushroom Transportation Co., Inc., 142 NLRB1150 at 1158 (1963), reversed on other grounds 330 F.2d683 (3d Cir. 1964); Interboro Contractors, Inc., 157 NLRB1295 at 1298, fn. 7 (1966); Hartwell Company, Inc., 169NLRB 412 (1968). Ludtke admits that he told George"that every time you turn around he was calling theunion about one thing or another ...out of all the em-ployees I got he was more to the union than all thewhole plant together."8It was not asserted that thesecalls to the Union were in fact repetitive complaints pre-viously resolved or constituted a technique of harass-ment. Ad Art, Incorporated, 238 NLRB 1124 (1978).These statements by a foreman could reasonably befound to have tended to interfere with or coerce employ-ees in the exercise of their Section 7 right to file com-plaints and grievances with their union representative, inviolation of Section 8(aXl) of the Act.7Nor canLudtke's comments be deemed other than coercive inter-ference even if he considered the statement "friendlyadvice" or due to his low level of supervisory status. SeeJax Mold & Machine, Inc., 255 NLRB 942 (1981), andPickering & Co., Inc., 254 NLRB 1060 (1981). Similarly,Chance's admitted statement to George in August that'"it would be better if he checked with the companybefore he went to the union," that he should consult the6 There is no requirement in the collective-bargaining agreement thatthe employee raise the complaint or grievance initially with the Employ-er.? See L E Davis, d/b/a Holiday Inn of Benton, 237 NLRB 1042 (1978),wherein it was found that a supervisor's telling an employee he was tiredof the employee's filing grievances against him tended to inhibit employ-ees from filing grievances pursuant to the current collective-bargainingagreement; thus the statement was deemed violative of Sec. 8(aXi) of theAct.Union "if he couldn't get satisfaction from the company".and his threats of discharge are equally violative of Sec-tion 8(aXl) of the Act.8Events of October 3On Friday, October 3, George left work a couple ofhours before the end of the shift, telling Chance andFleming9that he felt ill and could not continue workingthat day.'°Fleming inquired who was going to replaceGeorge on his job, saying that George could not leavework if he did not have someone to take his place.George replied that he could not continue working, sohe punched out and left. This was not the first occasionGeorge left work due to this illness. Shortly after he ar-rived home, George received a telephone call fromFleming. According to George's undisputed testimony,Fleming said he talked to the Charging Party's cowork-ers and Garcia represented George was not sick andtherefore George was to bring a doctor's note when hereturned to work or he would be suspended. George ad-mittedly got into an argument with Fleming during thephone call, taking the position that he could not be re-quired to bring a doctor's slip unless he was on sickleave more than 3 days, and, if that were the case, hewould bring a doctor's note.Events of October 4 and 6The following day, October 4, was a scheduled work-day but George telephoned the Company and reportedhe would be absent. The next scheduled workday, Octo-ber 6, George reported at his normal starting time, 11a.m. About 11:30, Fleming came into the powder roomand asked for the doctor's note. George again assertedthat the note could not be demanded since he was notoff 3 days. George then asked to talk to Chance, andFleming granted the request. George told Chance:..I want to hear it from you that you are goingto suspend me if I don't give you this doctor's note...[Chance] said I'm not going to say anything,you do what Leroy [Fleming] says ...I [George]says why won't you tell me that you're going tosuspend me if I don't give you the doctor's note,could it be because you know the contract says youcan't demand it. He says you just do what Leroysays or you're suspended.Q. What happened then?A. So I gave Leroy the doctor's note and I toldThurman [Chance] that I was going to file a griev-8 See Caterpillar Tractor Company, 242 NLRB 523 (1979), and Inter-lake. Inc. v. N.LR.B., 529 F.2d 1277 (8th Cir. 1976).9 Fleming did not appear and testify and no reason was advanced forthe failure. Since Fleming has been found to be a supervisor, the missingwitness rule will be invoked. See Martin Luther King. Sr.. Nursing Center,231 NLRB 15 (1977).'0 George stated that he had sustained a cervical strain in an auto acci-dent and he experienced back and neck pain and severe headaches. TomGarcia, a fellow employee, disputed George's testimony that he was in-jured in an automobile accident although he admitted that George had anautomobile accident which completely demolished his car. Inasmuch asGeorge has a doctor's certificate for his absence, which is undisputed, histestimony in this regard will be credited.654 DANISH CREAMERY ASSOCIATIONance with the union for them demanding the doc-tor's note and he [Chance] told me to get my assout of the warehouse before he kicked my ass.George then produced the doctor's note and returned towork. As an aside, Kenneth Martin'' testified that theEmployer has the discretion to require an employee tosubmit a doctor's certificate if the absence is less than 3days in length. 12Martin further testified that in 1980 he was requestedby a foreman, Ludtke, to talk to Pilgrim, George, andGarcia because they were not producing a satisfactoryamount of work. Martin told them that they were pro-ducing substantially less work than the crews operatingthe machines on the shifts immediately before and afterthem. The parties stipulated that, in March 1980, theentire crew of Pilgrim, George, and Garcia receivedwarnings because they were not producing as much asother crews. To Martin's knowledge, no employees havebeen discharged for poor production.DiscussionIt is undisputed that Chance threatened to kickGeorge's butt if he did not immediately return to thewarehouse after handing over the doctor's note.As noted above, the filing of grievances or complaintsthat allege the Company is not in compliance with thecollective-bargaining agreement is concerted protectedactivity under Section 7 of the Act.'3It is undisputedthat it was George's activity of questioning the Employ-er's right to request a doctor's note under the contractwhich triggered Chance's hostility toward Georgewherein he admonished George to return to work underthe threat of physical harm. This admonishment, as notedby Garcia, was used by Chance on the same day towardthe entire powder room work force. As noted above,Chance similarly threatened George in August. The sub-sequent use of this threat supports a finding that Chancedid in fact make the alleged statement. It is found thatthe threat of physical harm was because George engagedin protected activity violated Section 8(a)(1) of the Act.Broadway Catering Corp. d/b/a Studio 54, 260 NLRB1200 (1982); A. A. Superior Ambulance Service, 263 NLRB499 (1982). That George was not shown to be fearful orapprehensive for his safety is immaterial since the test iswhether the employee's conduct tends to interfere withthe free exercise of rights guaranteed by the Act. MonRiver Towing, Inc. v. N.L.R.B., 421 F.2d 1, 9, fn. 24 (3dCir. 1969). Further that Chance made similar remarksdoes not minimize the impact of the threat as a means ofrelaying his displeasure with George's activities. McLaneWestern, Inc., 251 NLRB 1396 (1980). Therefore, it isI Currently he is the secretary-treasurer of the Union.ts As previously noted, the merits of a grievance or complaint are ir-relevant in determining the question of whether the filing of such a griev-ance or complaint is a right protected under the Act. See Interbom Con-tractors, Inc., supra at 1298, fn. 7. There is no contention that George soabused his right to file grievances as to have engaged in unwarranted ha-rassment of Respondent. Further, the evidence will not support such acontention.IL See Thor Power Tool Co, supra. Cf. Maryland Shipbuilding and DryDock Co., 256 NLRB 410 (1981); Des Moines AMC d Jeep Inc., 227NLRB 222 (1976).concluded that this threat violated Section 8(aX)() of theAct.The FightShortly after 6 p.m. on October 6, Garcia and Georgehad a fight. According to George, the fight was ascrib-able to the fact that he could not keep up with the de-mands of the other employees for Garcia was assisted byanother employee, Rodney Zimmerman, who was anextra employee since he had been substituting for Georgeand the Company did not know George was returningon October 6. Since two people were tying the bags atthe same time, George could not keep up with them.Garcia kept pushing George to work faster, repeatedlysaying, "Let's go." George claims he then looked atGarcia and used an obscenity. According to George, allof a sudden Garcia, who is a bodybuilder,'4threw ascoop at him and then hit him with the handle of ascraper'5until it broke over George's arm, then startedbeating George with his fist. The Charging Party claimshe refused to strike Garcia because he knew fighting wasa ground for discharge and he wanted to keep his job.George subsequently went to the hospital where he wastreated for cuts and bruises, and then he went home.Garcia's version of this incident varies substantiallyfrom George's. Garcia indicated that friction betweenGeorge and him was present almost from the start of theshift. About 20 to 25 minutes after the shift started, thepowder room crew was still just sitting around and talk-ing, not working, when Chance came by and said to "getour asses to work." Until a month or two before thefight, George and Garcia had been very close friends,when George made an untoward comment to Garciawhich "hurt his [Garcia's] feelings" and thereafter his re-lations with George could not remain the same. Garciaand George also quarreled a couple of times during the 2months preceding the fight about starting times and whowas going to assume what position in the line, forGeorge wanted to work only as the bagger, the easiestof the three positions. Also, according to Garcia, Georgewanted to work only when the spirit moved him, whichmade it difficult at times for the crew to meet their dailyproduction quotas.George, Garcia avers, was angry that Chance usedprofanity when he told them to start working and aboutFleming asking George for his doctor's note. Thereafterduring their breaks from work,'tGeorge discussed thefiling of a grievance against Chance for the use of pro-fane language when he asked them to commence work.At or about 5:45 p.m., near the end of their shift, thecrew still had about 250 bags to fill to meet their quota,which required them to work quickly. George was run-ning the bagger which determines the pace of the work.George was working very slowly, and this slow pace4 Garcia is approximately 5 feet 6 inches tall and weighs about 170pounds. In 1980, Garcia won the title of "Mr. Chicano" in a local body-building contest.is A scraper was described as a tool similar to a hoe which is used toscrape powder off of the floor.16 The crews were not given specified break and lunch periods; ratherthey were given daily production quotas to meet.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas accompanied by George telling Garcia, "You fuck-ing Mexican,'7I'm going to get you fired." Georgemade other remarks of a similar nature. 'Although Zimmerman was working as an extra handthat day, according to Garcia, he was engaged most ofthe time in sweeping the floor and making bags for theoperator. Occasionally extra hands will assist on the lineif the team is behind. Garcia did not state what Zimmer-man was doing immediately before the fight. Zimmer-man did not appear and testify.Garcia walked toward George when George told him"to get fucked."'9 George shoved him. Garcia then hitGeorge with the handle of the scraper which brokewhen he struck George around the rib cage and thenGarcia held George by his shoulder, shoved him upagainst the wall, and held him in a headlock. AlthoughGeorge struggled some, since Garcia was very strong byhis own admission, the struggling was to no effect.Garcia claims he used the scraper for he knew Georgecarried a gun on the Company's premises at times; thathe had seen the gun often in George's car, and about 3weeks to a month before the fight Garcia had seen thegun in George's back pocket. George assertedly had pre-viously threatened to shoot Garcia from time to time,but Garcia thought it was a joke, a bluff. Georgeclaimed the gun was confiscated a year earlier by theCalifornia Highway Patrol. Garcia disclaims knowledgeof any such confiscation. Garcia pleaded guilty to fight-ing with George in a criminal proceeding on the adviceof counsel.20Bill Pilgrim, the third regular member of the baggingcrew on the 11 a.m. to 7 p.m. shift, was working the lastposition on the line at the time of the fight, loading thebags onto pallets. According to Pilgrim, George was in abad mood on October 6. He was very argumentative andit seemed he "was slowing down on purpose"; he wasnot keeping the line full, contrary to his usual practice.When the altercation started, Pilgrim left the room.21Payne received a telephone call from an employee atthe plant the evening of October 6, arriving after bothGarcia and George left. Martin told him of the fight andthat George had gone to the hospital for he had "a fewscratches on him." Payne called the hospital and deter-mined that George had already been treated and left.Both Garcia and George were terminated on October 7." Garcia testified that reference to his ethnic heritage did not "botherhim."'8 Garcia stated he had received 14 warning letters and was dis-charged more than once for failing to meet production quotas." Garcia denies throwing anything at George.'0 The guilty plea was changed to a plea of nolo contenders based onthe understanding that "sentencing will be postponed for 6 months ...at that time I will be allowed to withdraw my guilty plea and the abovecharge will be dismissed on stated conditions." The charge was subse-quently dismissed.a" Pilgrim's testimony was corroborated by Joe Martin, the dryer op-erator who worked in a room next to the powder room. Since Martinexhibited hostility toward George and a lack of candor, not respondingto the questions, voluntarily making statements adverse to George, andsince he did not see the altercation, his testimony will not be consideredas probative of any of the parties' positions. Martin's statements to othersa,however, to the effect that George was in ill temper October 6 and sleptseveral hours that day while at work, had been awakened to return towork which upset him, is considered for its impact upon those he spokewith about the incident, including management and union representatives.Chance testified that he filled out the termination noticeswithout investigating the circumstances surrounding thefight. According to the termination slips, Garcia was dis-charged for "engaging in quarrelsome conduct or fight-ing" and George was discharged for "violation of em-ployee work rules" as follows:I-Interfering with or hindering the work ofother employees with unnecessary conversations oraction.222-Insubordination in any form of expression.3-Engaging in quarrelsome conduct or fight-ing-immediate discharge.It is undisputed that the company rule which is distribut-ed to all employees and is posted on the bulletin boardrequires the discharge of employees involved in fights.After Chance prepared and signed the termination slips,he forwarded them to Payne for his approval.Reinstatement of GarciaBoth George and Garcia filed grievances regardingtheir discharges. Larry Cox investigated the grievances,conducting interviews with the principals and Pilgrim,Martin, and Zimmerman. Cox determined that Georgeinstigated the fight by verbal harassment, deliberate workslowdown, and initiating physical action by shovingGarcia. Cox then telephoned the Union's attorney, NeilBodine, to whom he related the conclusions he haddrawn from his investigation,23that George was more atfault, and inquired if the Union could treat them differ-ently. Bodine told Cox to doublecheck the facts; if thedischargees were equally at fault, they should be treatedequally and, if he felt they should be treated differently,"he has the right to make a good faith judgment." Coxthen discussed the matter with Brennan, Respondent'slabor consultant and representative during the instantproceeding, recommending that he could raise a gooddefense for Garcia but not for George. Brennan thenconsulted with Bodine and Payne as well as with Cox,and it was determined to accept the Union's proposal toresolve the grievances by reinstating Garcia, with noback wages, and the grievance filed by George wouldnot be pursued.When Payne agreed to this proposal, he acceptedCox's determination that George was "more at fault,"even though he was aware that an investigator from theDistrict Attorney's office was conducting an inquiry re-garding the fight, that charges were filed against Garciawho pleaded nolo contendere to the charge of assault, andhe understood the charges were dropped against Garcia.82 Chance did not explain how he determined this basis for terminationwithout investigation, an inconsistency which does reflect adversely uponChance's credibility.as These conclusions include Cox's determination that George was ar-guing about the sick leave doctor's slip incident; that he had deliberatelyslowed down work that day, harassed Garcia, slept during the shift andwas upset at being awakened, used obscenities toward Garcia, told himhe would get Garcia fired, and repeated the obscenities; and that Garciathrew something at George which missed him; then George initiatedphysical contact. Cox also informed Bodine that George's version wasdifferent, that he claimed he did nothing but defend himself, but that theother employees corroborated Garcia's story.656 DANISH CREAMERY ASSOCIATIONPayne further testified that he did not know whetherGeorge was similarly accused of assault by the DistrictAttorney's office. Chance did not participate in the deci-sion to accept the Union's recommendations that Garciabe reinstated and George remain discharged.DiscussionCounsel for the General Counsel argues that the state-ments of Respondent, found in violation of Section8(aXl) of the Act hereinabove, cojoined with the variousreasons on George's discharge slip such as "insubordina-tion" and "interfering with or hindering the work ofother employees with unnecessary conversation oraction,"24are acts and conduct which clearly demon-strate Respondent's animus and, hence, the facts requirea finding that George was discharged and not reinstatedfor a proscribed reason in violation of Section 8(a)(3) and(1) of the Act.Section 8(a)(3) of the Act prohibits employer "discrim-ination in regard to hire or tenure of employment to en-courage or discourage membership in any labor organi-zaton." In Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), cert. denied 455 U.S. 989 (1982), and Board casesdecided thereafter, analysis of unlawful refusal to hire orunlawful discharge proceeding will follow the test ap-plied by the Supreme Court in Mt. Healthy School Dis-trict Board of Education v. Doyle, 429 U.S. 274 (1977). Asexplained in the Wright Line case, supra, 251 NLRB at1089, the Board will:...require that the General Counsel make a primafacie showing sufficient to support the inference that[the employer's opposition to] protected conductwas a "motivating factor" in the employer's deci-sion [to discipline the employee]. Once this is estab-lished, the burden will shift to the employer to dem-onstrate that the same action would have takenplace even in the absence of that protected conduct.Payne decided to discharge both Garcia and George,consonant with the requirements of the Company's rules,and he instructed Chance to implement this decision.That Chance gilded the termination notice and Respond-ent threatened George by filing complaints and griev-ances are not inidicative, in the circumstances of thiscase, that an unlawful motive was a causal factor in theEmployer's action. However, even assuming that theGeneral Counsel has established by a "preponderance ofthe evidence" that protected employee activity was "amotivating factor" in the Employer's decision to institutedisciplinary action against an employee,25Respondenthas shown that it would have discharged George forfighting absent his protected conduct. It is undisputedthat fighting was an automatic ground for discharge,26s4 The words and phrases in quotes are asserted to be code words forprotected activity.2* Wright Line, supra at 1088, fn. II.2 This finding obviates a finding that the fight was a pretext for thedischarge.and this evidence is unrefuted. The consensus of the em-ployees interviewed was that George was culpable forthe fight. That Garcia was reinstated does not require orsuggest a different finding. The Union initiated the rein-statement of Garcia based on its apparently unbiased in-vestigation of the incident.It is therefore concluded that Respondent did not dis-charge George in violation of Section 8(a)3) or (1) ofthe Act and it is recommended that this allegation be dis-missed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, Danish Creamery Asso-ciation, set forth in section III, above, occurring in con-nection with its operations described in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead, and have led, to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1. Danish Creamery Association is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2: Creamery Employees and Drivers Union Local No.517, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.3 By interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4. Said unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYHaving found that Danish Creamery Association hasengaged in certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefromand that it take certain affirmative action to effectuatethe policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER27The Respondent, Danish Creamery Association,Fresno, California, its officers, agents, successors, and as-signs, shall:"2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Threatening to discipline, to physically injure, or tootherwise reprimand or coerce employees, because theyfile grievances or complaints under the collective-bar-gaining agreement governing their terms and conditionsof employment.b. In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:a. Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.b. Post at its Fresno, California, facility copies of theattached notice marked "Appendix."28 Copies of saidnotice, on forms provided by the Regional Director forRegion 32, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.c. Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the amended com-plaint be, and hereby is, dismissed insofar as it allegesunfair labor practices not specifically found herein." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT threaten our employees with lossof employment, reprisals, physical harm, or other-wise reprimand or coerce employees because theyfile grievances or complaints under the collective-bargaining agreement governing their terms andconditions of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed them underSection 7 of the Act.DANISH CREAMERY ASSOCIATION658